

MUELLER INDUSTRIES, INC.
AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment No. 1 (this “Amendment”) to the Amended and Restated Employment
Agreement (the “Employment Agreement”), dated October 30, 2008, by and between
Mueller Industries, Inc. (the “Company”) and Gregory L. Christopher
(the “Employee”) is entered into as of this 14th day of February 2013, to be
effective as of the date hereof.
 
WHEREAS, the Company and the Employee are parties to the Employment Agreement;
and
 
WHEREAS, each of the Company and the Employee wish to amend the Employment
Agreement.
 
NOW, THEREFORE, the Employment Agreement is hereby amended as follows (with
terms not otherwise defined in this Amendment having the same meaning as set
forth in the Employment Agreement):
 
1. Amendment to the Employment Agreement.  Section 6 of the Employment Agreement
shall be deleted in its entirety and replaced with the following:
 
“[Intentionally Omitted]”.
 
2. Ratification and Confirmation.  To the extent not amended hereby, the
Employment Agreement is hereby ratified and confirmed in all respects and shall
continue with full force and effect in accordance with its terms.
 
3. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Tennessee, without reference to
principles of conflict of laws.
 
4. Headings.  Section headings are for convenience only and shall not be
considered a part of this Amendment.
 
*           *           *
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.
 


 

 
EMPLOYEE
 
 
 
/s/ Gregory L. Christopher   
 
Gregory L. Christopher
 
 
 
 
MUELLER INDUSTRIES, INC.
 
     
/s/ Gary C. Wilkerson     
 
By:  Gary C. Wilkerson
 
Title: Vice President, General Counsel and Secretary

 
 
[Signature Page to Amendment No. 1 to Amended and Restated Employment Agreement]

